Citation Nr: 0406872	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1998, for the award of service connection for anxiety 
disorder with panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, and in Baltimore, Maryland.  The claims file was 
certified to the Board from the RO in Baltimore, Maryland.  
In September 2001, the veteran testified at a personal 
hearing, which was held at the Board in Washington, D.C., 
before the undersigned veterans law judge.  

In a November 2001 decision, the Board dismissed the 
veteran's claim of entitlement to an effective date earlier 
than December 17, 1998, for the award of service connection 
for anxiety disorder with panic attacks, holding that the 
Board lacked jurisdiction to decide the appeal on the merits 
because a timely substantive appeal had not been filed with 
respect to a December 1999 rating decision assigning December 
17, 1998, as the effective date of the award.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In an October 2003 Memorandum Decision, the Court vacated the 
Board's November 27, 2001, decision on the basis that the 
failure to file a timely substantive appeal from an RO 
decision did not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction, 
notwithstanding the provisions of 38 C.F.R. § 20.302(b) 
(2003), unless there was also an indication that the RO 
closed the appeal for failure to file a timely substantive 
appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).  In the veteran's case, since the RO never treated 
the veteran's appeal as closed, the Board had jurisdiction to 
hear the veteran's claim on the merits.  The case was 
remanded to the Board for adjudication, on the merits, the 
issue of entitlement to an effective date earlier than 
December 17, 1998, for the award of service connection for an 
anxiety disorder with panic attacks.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In the case at hand, VA accepted the veteran's informal claim 
for service connection for anxiety disorder during his 
personal hearing, which was held at the Board in Washington, 
D.C., on December 17, 1998.  The RO, in a December 1999 
rating decision, granted service connection for anxiety 
disorder, as secondary to service-connected narcolepsy, 
effective December 17, 1998, the date of receipt of his 
informal claim, and denied service connection, as a separate 
disability, for panic attacks, with agoraphobic-like 
symptoms, as secondary to service-connected narcolepsy.  The 
veteran filed a notice of disagreement with the denial of 
service connection for panic attacks; the 10 percent rating 
assigned the anxiety disorder; and the effective date of the 
award of service connection for anxiety disorder.  

In June 2000, the RO revised the December 1999 rating 
decision on the basis of a difference of opinion, see 
38 C.F.R. § 3.105(b) (2003), noting that the purported 
differentiation between the symptoms of panic attacks and 
anxiety for rating purposes was specious and untenable, and 
that such differentiation would be wholly arbitrary and 
unsupportable.  Hence, the service-connected disability was 
classified as a neuropsychiatric disorder, secondary to 
narcolepsy, and the rating was increased from 10 percent to 
70 percent disabling, effective December 17, 1998, the date 
of receipt of the veteran's informal claim for benefits.  

The veteran was sent a statement of the case (SOC) in June 
2000 and a supplemental statement of the case (SSOC) in May 
2001; however, neither contained any law and regulations 
pertaining to the VCAA, although it is understandable that 
the SOC would not contain the provision, it is not so with 
the SSOC.  Although the veteran was notified of the VCAA by 
VA letter in May 2001, the duty to assist notification letter 
is flawed in that it does not inform the veteran of what is 
needed to support a claim for an earlier effective date for 
benefits.  Also, the letter is not in compliance with the 
VCAA.  Compliance requires that, once a "substantially 
completed claim" has been received, the veteran be notified, 
via letter, of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  A general form letter, 
prepared by the RO, not specifically addressing the 
disability or disabilities at issue, is not acceptable.  The 
RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  In Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), the Court concluded that "Both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary."  

In the veteran's case, VA failed to inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran was to provide.  See Quartuccio, 16 Vet. App. at 187.  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Unfortunately, the veteran has not received 
appropriate notifications needed to met the standards 
required under the above-cited cases.  This violation of due 
process must be addressed before the Board can undertake any 
action in this claim.  The Board is cognizant that the 
December 1999 and June 2000 rating actions predated by 
several months the effective date of VCAA (November 9, 2000), 
and that much of the development would have taken place prior 
to its implementation.  However, once VCAA became law, the RO 
had a responsibility to notify the veteran of the VCAA 
requirements.

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




